Citation Nr: 1103721	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral neuropathy of 
the lower extremities.

2.  Entitlement to service connection for cervical spine 
discectomy.

3.  Entitlement to service connection for bilateral upper 
extremity disability manifested by hand and arm pain.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of vocal cord injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to May 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama denied service connection for status post cervical 
discectomy and fusion with degenerative changes and denied 
service connection for a bilateral upper extremity disability 
manifested by arm and hand pain; a December 2004 rating decision 
in which the RO in Montgomery, Alabama denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for vocal cord injury; and 
May 2008 rating decision in which the RO in Montgomery, Alabama 
denied a petition to reopen a claim for service connection for 
peripheral neuropathy of the lower extremities.  During the 
appeal, the Veteran moved.  Accordingly, the jurisdiction of his 
appeal was transferred to the RO in Atlanta, Georgia.  

The Veteran testified at a hearing before a decision review 
officer in July 2004 with regards to the issues of service 
connection for cervical spine discectomy and service connection 
for bilateral upper extremity disability manifested by hand and 
arm pain.  He also testified at a hearing conducted at the RO 
before the undersigned Acting Veterans Law Judge (VLJ) in October 
2010.  Transcripts of both hearings are of record.

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen a previously denied claim for peripheral neuropathy of the 
bilateral lower extremities has been received.  Accordingly, the 
Board is granting this aspect of the Veteran's appeal.  The 
underlying issue of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities-as well 
as the claims for service connection for cervical spine 
discectomy, service connection for bilateral upper extremity 
disability manifested by hand and arm pain, and compensation 
under 38 U.S.C.A. § 1151 for residuals of vocal cord injury-are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  By an unappealed November 2005 rating action, the RO denied 
service connection for peripheral neuropathy of the lower 
extremities.  

2.  Evidence received after the November 2005 denial of service 
connection for peripheral neuropathy of the bilateral lower 
extremities relates to an unestablished fact necessary to 
substantiate the issue of entitlement to service connection for 
peripheral neuropathy of the lower extremities and raises a 
reasonable possibility of substantiating that underlying issue.  


CONCLUSIONS OF LAW

1.  The RO's November 2005 denial of service connection for 
peripheral neuropathy of the lower extremities is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2010).  

2.  Evidence received since the final November 2005 rating 
decision is new and material, and the claim for service 
connection for peripheral neuropathy of the lower extremities is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for service connection for peripheral 
neuropathy of the lower extremities, no further discussion of 
these VCAA requirements is required with respect to this issue.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Merits of the New & Material Claim

The Veteran was denied service connection for peripheral 
neuropathy of the lower extremities in November 2005 because the 
evidence did not show any pathology or that it was incurred in or 
caused by service.  After receiving notice of the November 2005 
decision, the Veteran did not initiate an appeal of that denial.  
Later, in September 2007, however, he applied to have his claim 
reopened.  

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the November 2005 
rating decision consisted of the Veteran's service treatment 
records, VA treatment records dated from October 1999 to January 
2003, a fee based VA examination in May 2004, and the Veteran's 
statements.  The Veteran's STRs show that he injured his back in 
a motor vehicle accident when a jeep rolled over on him in 
November 1965.  The Board observes that the Veteran is service-
connected for lumbar degenerative disc disease as a result of 
that injury.  In November 1966 the Veteran complained of lower 
back pain and that his right leg was numb; he was diagnosed with 
an acute right sacroiliac strain.  The Veteran complained of 
lower back pain that radiated down his left leg in November 1991; 
he was diagnosed with lower back pain and radicular symptoms.  An 
MRI in February 1992 indicates that the Veteran had impingement 
of the left S1 root.  The Veteran was diagnosed with lower back 
pain and left S! radiculitis.  A May 1992 record shows that the 
Veteran complained of intermittent radiculitis.  A May 1992 
report of medical history showed that the Veteran complained of 
cramps in his legs.  EMG testing in June 1992 revealed no 
evidence of abnormal activity.  The May 2004 examiner found no 
pathology to diagnose the Veteran with peripheral neuropathy.  
The examiner indicated that the Veteran had subjective factors of 
paresthesias, but there were no objective factors.

Accordingly, at the time of the denial of the claim for service 
connection for peripheral neuropathy of the lower extremities in 
November 2005, the claims folder contained no competent evidence 
of a diagnosis of peripheral neuropathy of the lower extremities 
that was related to the Veteran's military service.  Thus, the 
RO, in November 2005, denied the claim of service connection for 
peripheral neuropathy of the lower extremities.  The Veteran did 
not appeal the RO's decision, and the denial became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2010).  

The relevant evidence received since the November 2005 denial 
consists of VA treatment records dated through July 2007, private 
treatment records dated from March 2006 to October 2007, a VA 
examination in November 2007 and the Veteran's contentions, 
including his testimony at the October 2010 hearing.  At the 
November 2007 examination the Veteran complained that his back 
pain radiated to his right hip.  Strength and sensory 
examinations were normal; no diagnosis of peripheral neuropathy 
was made.  The Veteran testified at his October 2010 hearing that 
he had pain and numbness in his lower extremities that began 
after the 1965 accident and continued to the present.  

This newly received evidence relates to unestablished facts 
necessary to reopen the previously denied claim of service 
connection for peripheral neuropathy of the lower extremities-
namely, evidence of a continuity of symptomatology.  The 
Veteran's STRs document complaints of pain in his legs, and the 
Veteran's testimony indicates that a continuity of symptomatology 
of the in-service complaints.  

In Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), 
the United States Court of Appeals for Veterans Claims (Court) 
held that, in determining whether evidence raises a reasonable 
possibility of substantiating a claim for purposes of reopening a 
claim, a Veteran's testimony regarding having experienced ongoing 
symptoms since service can be considered relevant as to the issue 
of nexus.  In reaching this conclusion, the Court reaffirmed the 
notion that a Veteran's testimony should not be rejected as not 
being material solely because he or she is a lay person, or 
because contemporaneous medical evidence is no longer available 
to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 
1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (2007).  

The Board finds that the additional evidence received since the 
prior final denial of the Veteran's claim in November 2005, which 
now reflects competent evidence of a continuity of 
symptomatology, raises a reasonable possibility of substantiating 
the claim.  The Board concludes, therefore, that such additional 
evidence is both new and material.  Accordingly, the Board grants 
the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for peripheral neuropathy of the lower 
extremities having been received, the appeal is granted to this 
extent.  


REMAND

Regrettably, a remand is necessary for further development for 
the underlying issue of service connection for peripheral 
neuropathy of the bilateral lower extremities, as well as for the 
remaining issues on appeal.

Peripheral Neuropathy of the Lower Extremities

The Board observes that, in denying the Veteran's claim in 
November 2005 and in the May 2008 rating decision on appeal, the 
RO appeared to only address the Veteran's claim on a direct 
basis.  However, the Board concludes that the issue of 
entitlement to service connection for peripheral neuropathy of 
the lower extremities should also be considered on a secondary 
basis (to include as secondary to his service-connected lumbar 
spine degenerative disc disease) should be considered de novo.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2010).  

In this regard, because the Veteran's STRs show lower extremity 
radiculopathy associated with his service-connected lumbar spine 
disability, and the Veteran provided credible and competent 
testimony indicating that his in-service radiculopathy has 
continued since service to the present, the Board finds that a 
remand is necessary for a VA examination.  See 38 U.S.C.A. § 
5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Cervical Discectomy and Disability Manifested by Bilateral Arm 
and Hand Pain

A service treatment record dated in February 1979 shows that the 
Veteran complained of neck pain.  In April 1982 the Veteran 
injured his neck; he complained of a tingling sensation and had 
limited range of motion on the right side of his neck.  He was 
diagnosed with acute muscle pain.  In June 1984 he complained of 
having upper back pain and a stiff neck; he was diagnosed with a 
cervical strain.  X-rays of the cervical spine showed no 
significant abnormalities.  

According to post-service medical records, the Veteran had a 
cervical discectomy in April 2002.  Records from T.W., M.D. dated 
in April 2006 and May 2006 show that the Veteran had multi-level 
cervical degenerative disc disease with fusion and cervical 
myelopathy; he opined that it was reasonable to associate the 
Veteran's current neck problems and surgery to his complaints in 
service.  

The Veteran's testimony at his October 2010 hearing indicates 
that he first experienced cervical spine pain following the 
November 1965 accident and that the pain continued to the 
present.  No VA examination has been obtained to determine if the 
Veteran's cervical spine disorder is related to his military 
service.  Because the Veteran's STRs document cervical spine 
complaints, Dr. T.W. provided a positive nexus opinion, and the 
Veteran's contentions indicate a continuity of symptomatology, 
the Board finds that a remand is necessary.  See 38 U.S.C.A. § 
5103A(d); Barr, 21 Vet App 303;McLendon, 20 Vet. App. 79.  In 
this regard, the Board notes that a VA medical opinion dated in 
April 2003 indicates that there was no relationship between the 
Veteran's service-connected lumbar degenerative disc disease and 
his cervical disease.  However, this opinion does not contain any 
rationale or indicate that the doctor's conclusion was based on 
an examination of the Veteran, or any other information.  Thus, 
on remand, the examiner should also address whether there is any 
relationship between the Veteran's service-connected lumbar 
degenerative disc disease and his cervical disease.

According to post-service medical records, it appears that the 
Veteran's complaints of bilateral upper extremity pain might be 
related to his cervical spine disorder.  See May 2006 Dr. T.W. 
record.  Therefore, because the claim for service connection for 
status post cervical discectomy is being remanded, the Board 
finds that a remand is necessary for the issue of service 
connection for bilateral upper extremity disability manifested by 
arm and pain.  These two issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).  On Remand, the VA examination for the 
Veteran's cervical spine should also consider the etiology of any 
bilateral upper extremity disability manifested by arm and hand 
pain that the Veteran may have.  

Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he has a vocal cord injury as the 
result of his cervical spine discectomy.  The Veteran had surgery 
in April 2002; another surgery was performed in September 2002 
since a plate became loose due to a screw eroding and falling out 
of the screw hole, potentially risking the esophagus.  The 
Veteran contends that as a result of his surgeries, he 
occasionally loses his voice, is no longer able to talk as loudly 
as he used to, and has difficulty swallowing.  A fee based 
examination in May 2004 shows that the Veteran was diagnosed with 
vocal paresis due to peri-operative trauma.

In order to warrant compensation under 38 U.S.C.A. § 1151, the 
Veteran must demonstrate that the VA treatment in question 
resulted in an additional disability and that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that the 
proximate cause of the additional disability was an event that 
was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, or 
program has stopped.  VA considers each involved body part or 
system separately.  38 C.F.R. § 3.361(b) (2010).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  To 
meet causation requirements based on additional disability, the 
evidence must show that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused the additional disability, or 
that the proximate cause of the additional disability or death 
was an event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, treatment, 
or examination caused the Veteran's additional disability and VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or VA furnished such VA care, 
treatment, or examination without the Veteran's informed consent.  
38 C.F.R. § 3.361(c), (d) (2010).

No VA examination has been obtained to determine whether the 
Veteran's vocal paresis is the result of any deficiencies in his 
VA medical care as defined under 38 U.S.C.A. § 1151.  See Colvin 
v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board 
is not competent to substitute its own opinion for that of a 
medical expert).  Thus, a VA examination and opinion is needed by 
an appropriate specialist to assist the Board in making this 
determination. 

With regards to all of the Veteran's claims, a review of the 
record indicates that the Veteran receives continuous care from 
the VA Medical Center in Atlanta, Georgia.  The most recent 
records are dated in September 2007.  On remand, VA treatment 
records dated since September 2007 from the Atlanta VAMC should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter which satisfies all 
VCAA notice obligations with regard to the 
issues of entitlement to service connection 
for peripheral neuropathy of the lower 
extremities, on a direct basis and as 
secondary to service-connected disability; 
service connection for post status cervical 
discectomy, on a direct basis and as 
secondary to service-connected disability; 
and service connection for peripheral 
neuropathy of the upper extremities, on a 
direct basis and as secondary to service-
connected disability in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), & 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

This notice letter should specifically 
apprise the Veteran of the evidence and 
information necessary to substantiate claims 
of service connection on both direct and 
secondary bases.  Also, the RO should inform 
the Veteran of the responsibility between him 
and VA in producing or obtaining that 
evidence or information.  The letter should 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and an effective date in the event of 
award of the benefit sought, as outlined by 
the Court in Dingess/Hartman.

2.  After obtaining the appropriate release 
of information forms where necessary, procure 
records of any treatment for the Veteran's 
cervical spine, upper extremities, bilateral 
lower extremities, and vocal cord that the 
Veteran has received.  The Board is 
particularly interested in records of such 
treatment that the Veteran may have received 
from the VAMC in Atlanta, Georgia since 
September 2007, in addition to records of 
speech therapy that the Veteran testified he 
underwent at the VAMC in Atlanta, Georgia.  

If any such records identified by the Veteran 
are not available, he should be so informed, 
and notations as to the unavailability of 
such records and as to the attempts made to 
obtain the documents, should be made in the 
claims file.  All such available reports 
should be associated with the claims folder.

3.  Then, accord the Veteran appropriate VA 
examinations to determine the nature, extent, 
and etiology of any cervical spine 
disability, peripheral neuropathy of the 
upper extremities, peripheral neuropathy of 
the lower extremities, and vocal cord injury 
that he may have.  The claims file must be 
made available to, and reviewed by, the 
examiner(s) in conjunction with the 
examination(s).  All indicated tests should 
be conducted, and the reports of any such 
studies should be incorporated into the 
examination report to be associated with the 
claims file.

a)  For the peripheral neuropathy of the 
Veteran's lower extremities, the examiner 
is requested to obtain a detailed history 
of the Veteran's symptoms as observed by 
him and others since service, review the 
record, and offer an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any diagnosed 
peripheral neuropathy of the lower 
extremities is either related to his 
military service or was caused or 
aggravated by his service-connected lumbar 
spine degenerative disc disease.  In 
answering this question, the examiner 
should address the Veteran's in-service 
bilateral lower extremity complaints of 
right leg numbness and left leg 
radiculopathy. 

b)  For the Veteran's cervical spine, the 
examiner is requested to obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed cervical spine disability is 
either related to his military service or 
was caused or aggravated by his service-
connected lumbar spine degenerative disc 
disease.  In answering this question, the 
examiner should address the Veteran's in-
service neck complaints.

c)  For the Veteran's by bilateral upper 
extremity disability manifested by hand 
and arm pain, the examiner is requested to 
obtain a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed disability of the upper 
extremities is either related to his 
military service or was caused or 
aggravated by a diagnosed cervical spine 
disorder.  In answering this question, the 
examiner should also address whether the 
Veteran's complaints are the result of his 
cervical spine disability.

d)  For the Veteran's vocal cord, the 
examiner is requested to address the 
following:
	
i)  Is it as likely as not that the 
Veteran sustained an additional 
disability to his vocal cord as a 
result of neck surgery in April 2002 
and September 2002 that he underwent 
at the Atlanta, Georgia VA Medical 
Center (VAMC)?  If so, what is the 
additional disability?  In 
determining whether the Veteran has 
an additional disability, it is 
necessary to compare the Veteran's 
condition immediately prior to the 
surgery in question to his condition 
immediately following that surgery.
	
ii)  If there is an additional 
disability, offer an opinion as to 
whether or not it is more likely than 
not (i.e., greater than 50 percent 
probability), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that any such 
additional disability is due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part 
of VA in performing the surgery in 
question.

iii)  If there is an additional 
disability, also offer an opinion as 
to whether it is more likely than not 
(i.e., greater than 50 percent 
probability), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that any such 
additional disability was due to an 
event not reasonably foreseeable.  
The event need not be completely 
unforeseeable or unimaginable but 
must be one that a reasonable health 
care provider would not have 
considered to be an ordinary risk of 
the treatment provided.

4.  Ensure that the examination report(s) 
comply with this Remand and answers the 
questions presented herein.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

5.  Then, adjudicate the issues of 
entitlement to service connection for 
peripheral neuropathy of the lower 
extremities, on a direct basis and as 
secondary to service-connected disability; 
service connection for status post cervical 
discectomy, on a direct basis and as 
secondary to service-connected disability; 
service connection for bilateral upper 
extremity disability manifested by arm and 
hand pain, on a direct basis and as secondary 
to service-connected disability; and 
entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of vocal cord injury.  
If any benefit remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


